Citation Nr: 0721725	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-03 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial increased rating for sinusitis, 
currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from June 1974 to May 1975.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, in November 2002 
which granted service connection for sinusitis and assigned a 
noncompensable rating from August 14, 2002, the date of his 
claim.

During the course of the current appeal, the veteran has 
raised a number of other issues.  However, an appeal has been 
perfected only as to the issue shown on the front page of the 
present decision.  

The veteran at first requested, then withdrew, his request 
for a hearing.

During the course of the current appeal, the VARO increased 
the rating from noncompensble to 10 percent from the date of 
his claim.  Since that is not the maximum assignable, the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).



FINDING OF FACT

Considering the doctrine of resolving reasonable doubt in 
favor of the claimant, the veteran's sinusitis is shown to 
result in recurrent infections with medical findings showing 
more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, sinus tenderness, and 
purulent discharge requiring ongoing use of antibiotics, and 
nasal sprays, and cough medications.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for a 30 percent disability rating for chronic sinusitis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6513 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for 
sinusitis in August 2002.  The VARO initially denied, and 
then granted, service connection and assigned a zero percent 
disability rating in November 2002.  The RO provided VCAA 
notice by letter dated in August 2003.  The VARO confirmed 
that decision in January 2004, and included therewith was an 
SOC on the issue.  The veteran filed a Substantive Appeal in 
February 2004.  

The RO also entered into the file a number of private and VA 
treatment and examination records, including as specifically 
designated by the veteran.  The veteran was notified of what 
was of record and what additional evidence was needed to 
substantiate the claim.  

Throughout, VA has informed him of what action was being 
taken, what evidence was of record, and what was required.  
He has responded with additional data to include with regard 
to his employment situation, and that is all of record.  In a 
lengthy letter of March 2007, the RO again apprised the 
veteran of the types of evidence which would help in 
adjudicating his claim.

In one way or another since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
a part of the current increased rating claim was perhaps in 
part not technically furnished prior to the initial 
adjudication, any defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence including as part 
of the Board's remand, after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He has indicated that he had no other 
information or evidence to give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board notes 
that the RO's March 2007 letter included the information 
mandated by Dingess.  In addition, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Under Diagnostic Code (DC) 6513, a noncompensable evaluation 
is assigned for sinusitis that is detected by X-rays only.  A 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, DC 6513.  An incapacitating 
episode is one which requires bedrest prescribed by a 
physician and treatment by a physician.  Id., at Note.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Analysis

Prior records of treatment for sinusitis are in the file for 
comparative purposes.  Private treatment records from the 
late 1990's reflect ongoing pain in his ears, and headaches 
along with sinus tenderness associated with his recurrent 
sinus infections and the use of medications, including 
Tylenol Sinus and Bactrin.

On VA examination in October 2002, the veteran said that he 
had been seen by a private caregiver and was taking 
medications to include Flonase, Zyrtec, Benadryl, Actifed, 
and Advil for his sinus (and knee) problems.  Examination of 
the sinuses showed a pale mucosa, with minimal drainage.  His 
septum was deviated to the left.  All sinus triggers were 
tender, however.  There was no post nasal drip into the 
throat.  Sinus X-rays were negative.  

In November and December 2002, he was seen for sinus problems 
with headaches, pain, purulent discharge on occasion, and 
congestion, and placed on antibiotics, first Amoxicillin, 500 
mg., 3 times a day, and then Augmentin, starting at 875 mg. 
twice daily.  A notion in December 2002 was that he had been 
having the sinus flare-up for two weeks with yellow 
discharge.  

Private clinical reports from January 2003 indicated that he 
had been referred by JP, M.D., his usual physician, to an 
ear, nose, and throat specialist, AJE, M.D., because of the 
ongoing sinus problems.  He had been placed on various 
antibiotics and had significant nasal obstruction and facial 
pain.  He had noted mild mucoid drainage. Testing included a 
sinus computer tomography (CT) scan.  Frontal sinuses were 
clear, but there was an incidental note of a 3 mm. sessile 
osteoma on the cephaloid wall on the right.  Ethmoid air 
cells were clear except for a very mucoperiosteal thickening 
inferiorly and at the level of the native sinus ostia which 
was mildly narrow because of this.  Similar findings were 
noted in the left maxillary sinus.  There was also very mild 
bowing of the nasal septum to the left.  Small sessile polyps 
were shown in the posterior aspects of the inferior 
turbinates as well as a tiny air cell in the right middle 
turbinate.  The physician felt that he had intermittent 
sinusitis in the setting of significant allergic rhinitis 
which did not appear to have responded well to standard 
treatments and intermittent use of antibiotics.

In June 2003, the veteran was seen for sinus inflammation and 
was continued on Vioxx and Augmentin, 1000 mg., twice daily, 
as well as nasal spray.  He was also given specialized 
allergy testing to determine his sensitivities.  Those 
reports are in the file.  The testing had to be stopped with 
a flare-up of his fibromyalgia.  Because testing was not 
completed, a desensitization regimen was not started.  
Another clinical report showed nasal congestion and post 
nasal drip.  Various other pain medications are shown to have 
been tried.

A private treatment report from AG, M.D., one of his private 
caregivers, from January 2004 shows he was seen for 
evaluation of his bilateral maxillary sinus problems.  He was 
not feeling well and had sinus pain, fever, chills and 
pressure.  Examination showed the sinus were all quite 
tender, both frontal and maxillary with the maxillary being 
worse.  There was some tympanic membrane congestion but no 
infection.  He was most bothered by the associated hacking 
cough, for which he was given medications.  It was noted that 
he was continued on the antibiotic Tequin, 500 mg., four 
times a day for a week; he was also given Hycotuss.

On VA examination in March 2004, it was noted that his sinus 
infections were now occurring year-round.  He was being 
prescribed water vapor for treating the sinusitis, and 
Flonase nasal spray.  He had recently been started on a new 
antibiotic, Tequin, and was taking Tussin couch syrup with 
Oxycodin.  Examination of his nose showed some narrowing.  It 
was not clear whether he had a deviation, because the 
passages were so narrow.  All sinuses (maxillary, frontal, 
and ethmoid) were tender to tapping.  Examination of his neck 
showed anterior cervical nodes with tenderness under the 
angles of the jaws.  Chronic sinusitis/rhinitis was 
diagnosed.  He was also noted to have hearing loss in one 
ear.

In assessing the veteran's ongoing sinus problems, the Board 
has extensive VA and private evaluative reports from which to 
identify all the pertinent symptoms.  The veteran works at a 
prison and gets his primary care for his sinusitis from local 
care-givers, as he is not proximate to the VA facility. 

To this point he has not required surgery.  However, he has 
developed a virtually year-long problem with flare-ups, for 
which he has taken a significant number and quantities of 
what must be described as prolonged antibiotic treatment, now 
taking the new Tequin but having a recent history of extended 
regimens of Augmentin (Amoxicillin).  In the past several 
years, he has had symptoms more nearly approximating six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Accordingly, without finding error in the RO's determination, 
we find that the evidence in relative equipoise, and a 30 
percent rating is assigned from the date of his claim in 
August 2002. 

While the veteran's sinusitis symptoms approach the criteria 
for a 30 percent rating, his manifestations are not of such a 
severity as to warrant a 50 percent rating under DC 6513, and 
other codes do not apply to his particular symptomatology.  
There is no evidence of the veteran's having undergone either 
radical or repeated surgeries for his sinuses with residual 
symptoms of chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting, which 
would warrant a 50 percent rating under DC 6513.  Should his 
symptoms increase in the future, he is free to provide 
evidence to reopen his claim for increased compensation at 
that time.  

We note the veteran's allegations of racial or ethnic 
discrimination against him by the RO.  The Board sees no 
evidence of such discrimination, but merely a difference in 
judgment as to the appropriate disability rating to be 
assigned for the service-connected disorder.

In summary, the evidence supports a grant of 30 percent, but 
no more, for the veteran's chronic sinusitis from August 
2002, the date of his claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  Because of the nature of this grant, Fenderson 
staging is unnecessary.


ORDER

An initial increased rating for sinusitis of 30 percent is 
warranted, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards.   



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


